         Case 1:20-cr-00330-AJN Document 186 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                3/26/21



  United States of America,

                  –v–
                                                                  20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                       ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court sees no reason to maintain the redactions on Boies Schiller Flexner LLP’s

March 26, 2021 letter. Dkt. No. 183. Unless the Government indicates an objection to removing

those redactions by March 29, 2021, BSF shall file the unredacted version on the docket on

March 30, 2021.

       SO ORDERED.

Dated: March 26, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                               1
